Citation Nr: 0418786	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chest scarring.

2.  Entitlement to service connection for left leg scarring.

3.  Entitlement to service connection for an upper 
respiratory infection.  

4.  Entitlement to service connection for a right knee 
disability, to include scarring.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for lower right side 
pain with bilateral nodes.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for a right thumb 
disability.  

10.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  

11.  Entitlement to an initial compensable rating for pseudo 
folliculitis barbae.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO rating decision.  The veteran 
filed a notice of disagreement in February 2003, the RO 
issued a statement of the case in July 2003, and the veteran 
perfected his appeal in August 2003.  

As part of its November 2002 rating decision, the RO denied 
service connection for tinnitus, and the veteran indicated 
his disagreement with this determination in a February 2003 
notice of disagreement.  Although this issue was referenced 
in the July 2003 statement of the case, the veteran withdrew 
his appeal on this claim in an August 2003 written statement.  
It will not be discussed further.

In the same August 2003 written statement, the veteran raised 
a claim for an earlier effective date for the date of service 
connection of his diabetes mellitus.  In a May 2004 written 
statement, he raised a claim for service connection for 
hepatitis.  These matters have not been developed or 
certified for appeal, and are not inextricably intertwined 
with the issues now before the Board on appeal.  Therefore, 
they are referred to the RO for appropriate action. 
 
The claims for entitlement to service connection for PTSD, 
lower right side pain with bilateral nodes, bilateral hearing 
loss, sinusitis, and a right thumb disability, as well as for 
entitlement to an initial compensable rating for pseudo 
folliculitis barbae, are all addressed in the REMAND portion 
of the decision below.  These claims are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  Chest scarring is not objectively demonstrated.

3.  Left leg scarring is not objectively demonstrated.

4.  An upper respiratory infection is not objectively 
demonstrated.  

5.  The veteran's right knee disability, which included 
scarring, clearly and unmistakable existed prior to service; 
and did not permanently increase in severity during service.

6.  Since the initial claim for service connection, the 
veteran's diabetes mellitus has required glucose monitoring 
and he has been advised to consume a low sodium/carbohydrate 
diet, but there has been no indication of regulation of 
activities.


CONCLUSIONS OF LAW

1.  Service connection for chest scarring is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Service connection for left leg scarring is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Service connection for upper respiratory infection is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Service connection for a right knee disability, to 
include scarring, is not warranted. 38 U.S.C.A. §§ 1110, 
1111, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
, 3.306 (2003).

5.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's originally filed his claim for service 
connection on a VA Form 21-526 in June 2001.  His claim for 
an initial rating in excess of 20 percent for diabetes 
mellitus was made on a February 2003 written statement.  He 
has not raised an issue as to the provision of a form or 
instructions for applying for benefits, and there is no such 
issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  That 
was done in the present case.  Following receipt of the 
veteran's substantially complete claim in June 2001, the RO 
(in a September 2001 letter), essentially provided him with 
notice about what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
submit any evidence in his possession that pertains to the 
claims.  Only thereafter, by a November 2002 rating decision, 
did the RO adjudicate his claims.

During the course of his appeal, the veteran was also sent a 
development letter in February 2002, notice of the November 
2002 rating decision in December 2002, and a statement of the 
case in July 2003.  All these documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate him claims.  

The Board notes that the September 2001 letter discussed the 
claim concerning diabetes mellitus in terms of service 
connection, and the RO did not send a new letter after the 
veteran raised his claim for an initial rating in excess of 
20 percent for this disability.  Such a letter is not 
necessary, however.  If, in response to notice of its 
decision on a claim for which VA has already given a letter 
per 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new issue, VA must issue a 
statement of the case if the disagreement is not resolved, 
but it is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003). 

During the course of this appeal, the RO has obtained and 
reviewed service, VA and private medical records, as well as 
service personnel records, Social Security Administration 
records, and written statements from the veteran.  The 
veteran has not indicated that there are any outstanding 
records pertinent to his claims.  VA has fulfilled its duty 
to seek relevant records.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3), (d).  

The veteran underwent an examination for VA purposes in April 
2002.  The report of this examination (which includes several 
radiology reports) has been obtained and reviewed by the 
Board.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
The Board acknowledges that this examination report does not 
specifically address the veteran's diabetes mellitus.  
However, as detailed below, the information required for 
rating diabetes mellitus (e.g., the nature and frequency of 
insulin use, diet, and activities) is best gleaned from 
reviewing outpatient and/or hospital records over a period of 
time.  Remanding this claim for a single "diabetes mellitus 
examination" would be of questionable utility and would 
merely delay adjudication of the veteran's appeal.  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its July 2003 statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding these claims, 
or to otherwise conduct any other development.  

II.  Claims for service connection 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).  Intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation; rather, the 
underlying condition, as contrasted with symptoms, must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A.  Chest scar, left leg scar, and an upper respiratory 
infection 

At the veteran's March 1965 pre-induction examination, 1/2 inch 
scars on his chest and left leg were noted.  His lungs and 
chest were normal.  In December 1965, he sought outpatient 
treatment for an elevated temperature and "flu like 
syndrome."  He was advised to stay in quarters, drink fluid, 
and take medication.  A day later, he had improved somewhat.  
In June 1967, he sought outpatient treatment for nasal 
congestion.  He denied any chills, fever, or night sweats.  
The impression was sinus congestion.  At his subsequent June 
1967 separation examination, the veteran's lungs and chest 
were normal, and no scars on the chest or left leg were 
noted.  

Private outpatient records reflect that the veteran sought 
outpatient treatment in October 1994 for a sore throat and a 
stuffy nose.  He was assessed as having sinobronchitis.  The 
veteran was again treated in a private outpatient setting for 
assessed sinobronchitis in March 1995, October 1995, May 
1996, December 1996, September 1997, and December 1998. 

The veteran filed his claim for service connection in June 
2001.  At an April 2002 examination for VA purposes, he said 
that the occasionally painful scars on his left leg and chest 
had resulted from the 1963 automobile accident.  However, 
examination revealed no scars on his left leg or chest.  At 
the conclusion of the April 2002 VA examination, while the 
veteran was diagnosed as having right frontal sinusitis, a 
disability for which there is a separate claim addressed 
below, no diagnosis of upper respiratory infection was made.  

Service connection for chest scarring, left leg scarring, and 
an upper respiratory infection is not warranted because the 
evidence presented since the veteran applied for service 
connection does not reflect current diagnoses of these 
conditions.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran himself has claimed he has 
scarring of the left leg, scarring of the chest, or an upper 
respiratory infection, the Board notes that as a layman, he 
has no competence to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has scarring of the left leg, 
scarring of the chest, or an upper respiratory infection.  38 
U.S.C.A. § 5107.  When the preponderance of evidence is 
against these claims for service connection, they must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right knee disability

At the veteran's March 1965 pre-induction examination, he 
reported that he had broken his right leg in a 1963 
automobile accident, that he was treated for this in a 
private hospital, and that he presently had no residual 
symptoms.  This was duly recorded and other than a 1/2 inch 
scar on the "lt." leg, his lower extremities were found to 
be normal.  The veteran did not seek any treatment for any 
right or left knee symptoms during his active duty.  At his 
June 1967 separation examination, he again reported that he 
had broken his leg in 1963.  The examiner noted that the 
veteran had fractured his right femur and that this had 
healed without a problem.  On examination, a right knee scar 
was noted, with no reference to any left leg scar.  

The veteran filed his claim for service connection in June 
2001.  At an April 2002 examination for VA purposes, he 
reported that he had been hospitalized following a February 
1963 automobile accident.  He complained of a 37-year history 
of arthritis and associated problems of the right knee 
(including pain, weakness, stiffness, subluxation, swelling, 
inflammation, instability, dislocation, lack of endurance, 
fatigue, and locking).  He described "horrible" flare-ups 
that would last for weeks.  An x-ray of the right knee 
revealed no evidence of acute osseous injury or significant 
degenerative change.  The examination revealed two relevant 
findings.  The first was a 1.5 cm. raised, well healed, and 
uncomplicated skin lesion on the right knee (just inferior to 
the right patella).  The second was a depressed scar, 
approximately 1.0 cm., on the right thigh which appeared to 
be affecting the lateral aspect of the quadriceps femoris.  

At the conclusion of the examination, the relevant diagnoses 
were (1) status post right knee injury with residuals of a 
well-healed, raised, 1.5 cm. scar on the right knee, and (2) 
status post right knee injury with a depressed scar of the 
right lateral quadriceps region that presently appeared 
acquiescent.  

Although the various locations identified for knee scars in 
the service records (first the left knee at entrance, then 
the right knee at separation), is a cause for some confusion,  
the veteran clearly and unmistakably had a pre-service right 
leg fracture with resultant scars.  Equally clear is that 
there is no evidence whatsoever that there was an increase in 
any right knee/leg disability during service.  Therefore, the 
presumption of soundness is rebutted and with no competent 
evidence of in-service aggravation of the disability, a basis 
upon which to establish service connection is not shown.  

To the extent that the veteran himself has claimed he has a 
right knee disability (to including scarring) which was 
aggravated or otherwise manifested in service, the Board 
notes that as a layman, he has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board acknowledges that the examiner in April 2002 did 
not have the benefit of reviewing the veteran's claims folder 
(including his service medical records).  However, the 
history that the veteran recounted to the examiner 
(specifically about having injured his right knee in the 
February 1963 automobile accident) is consistent with what 
was already noted in the service medical records.  Remanding 
so that the examiner can simply verify that these records 
confirm the reported medical history would simply delay the 
final adjudication of the veteran's claim, as there simply 
has been no evidence presented that the veteran's pre-service 
disability was aggravated in service.  

In sum, the preponderance of the evidence is against finding 
that the veteran's preexisting right knee disability, which 
included scarring, was aggravated during his period of active 
duty.  38 U.S.C.A. § 5107.  When the preponderance of 
evidence is against this claim for service connection, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Initial rating in excess of 20 percent for diabetes 
mellitus

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grant of service connection, the veteran's 
diabetes mellitus has been assigned a 20 percent rating.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will consider entitlement to "staged ratings."

A 20 percent rating is assigned for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for the requirement of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Medical records reflect that during a November 2000 VA 
outpatient visit for reported psychiatric symptoms, the 
veteran reported that he was taking glucophase for diabetes 
mellitus.  Discharge instructions also dated in November 2000 
indicate that the veteran was not to ingest regular soft 
drinks, candy, sweets, or cookies.  At a January 2001 VA 
examination, he reported that he was currently being followed 
for diabetes mellitus, and continued to take medication for 
this condition.  Following an examination, he was diagnosed 
as having type II diabetes mellitus "without mention of 
complication."  He was advised to monitor his glucose and 
maintain adequate hydration.  

At a June 2001 outpatient visit, the veteran reported that he 
was monitoring his blood glucose at home and had started a 
new medication, under the direction of a private physician.  
The new medication apparently controlled his condition 
better.  The veteran's diabetes mellitus was assessed as 
being well controlled on the current regimen.  He was asked 
to try to increase his activity level by walking or swimming 
and try to increase his dietary control by watching his 
intake of concentrated sweets and carbohydrates.  In August 
2001, the veteran indicated that he was continuing to monitor 
his blood glucose at home.  He was not exercising but was 
trying to adhere to a diet.  He denied having any symptoms of 
hyper/hypoglycemia, and said he was compliant with his 
medications.  His diabetes mellitus was noted to be well 
controlled on his current regimen, as it was following a 
September 2001 visit.  During an April 2002 outpatient visit, 
the veteran reported that while he continued to take his 
medications, he was noncompliant with a low sodium diet.  He 
denied any symptoms of hyper/hypoglycemia.  Following an 
examination, his diabetes mellitus was noted to be 
controlled.  He was advised to continue taking medication, 
follow a low carbohydrate diet, and exercise as tolerated.  

Despite the veteran's apparent lack of adherence to a 
specific diet, his diabetes mellitus appears to be well 
controlled with medication.  Although he has been advised to 
be more active and exercise, there is no evidence that the 
veteran has had hyper/hypoglycemia, or that his activities 
have been regulated as a result of his condition.  The RO - 
in assigning an initial 20 percent rating - has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher rating for any period since the 
veteran filed his claim for service connection in June 2001.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chest scarring.

Entitlement to service connection for left leg scarring is 
denied.

Entitlement to service connection for an upper respiratory 
infection is denied.  

Entitlement to service connection for a right knee 
disability, to include scarring, is denied.  

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus is denied.  




REMAND

Service connection for PTSD

The veteran is seeking service connection for PTSD based on 
stressors he alleges occurred while he had active service in 
Vietnam.  His service medical records are negative for any 
complaints of or treatment for any psychiatric symptoms.  
However, he has been diagnosed as having PTSD (for example, 
as noted in the report of an April 2002 examination conducted 
for VA purposes).  

In a written statement associated with the claims file in 
March 2002, he alleged four stressors: 

(1)  On or about April 15, 1966, he was 
driving a truck in Natrang near Cam Rhan 
Bay, while on active duty with the 864th 
Engineer Battalion (864th Engr Bn).  The 
truck was transporting a group of 
civilian Vietnam "kitchen" personnel 
from work.  When he stopped the truck, he 
learned that a steel rod had apparently 
rammed through a pregnant passenger.  
Reportedly, the woman was taken off the 
truck and acupuncture was performed, but 
this did no good.  Since the veteran was 
driving the truck, he felt that the 
woman's death was his fault.  

(2)  He saw headless bodies lying beside 
roads.

(3)  A man named "[redacted]" was 
the veteran's friend, and had served in 
another part of Vietnam for one month 
before the veteran arrived.  Mr. [redacted] 
apparently was the only survivor in his 
platoon and had been left for dead.  
Subsequent to his discharge, Mr. [redacted] 
died after falling in a bathtub.   

(4)  The veteran was in a bar in Natrang 
when a child came in and left a bomb on a 
table.  Luckily, no one was hurt.

In attempting to verify the veteran's stressors, the RO 
undertook several actions, but the record shows the National 
Personnel Records Center (NPRC) advised the RO to follow-up 
with the National Archives and Records Administration (NARA) 
for after action reports.  This was not accomplished.  
Therefore, a remand is necessary (as detailed below).

Service connection for lower right side pain with bilateral 
nodes

Service medical records reflect that in July 1966, the 
veteran sought outpatient treatment for pain in his lower 
right side.  He was found to have an enlarged and tender 
right inguinal lymph node.  The impression was deferred.  
Three days later, he returned with continued symptoms of pain 
in his lower right side.  His right inguinal nodes were still 
enlarged and tender, and the left inguinal nodes were 
slightly enlarged.  There were no other lymph node symptoms.  
The impression was right inguinal lymphadenopathy of unknown 
etiology.  The veteran again sought outpatient treatment for 
this condition four days later.  At his June 1967 separation 
examination, the veteran's abdomen was normal.

In January 2002, the veteran underwent a CT scan of the 
abdomen as part of initial screening for chronic hepatitis C.  
The scan revealed, in pertinent part, four tiny (less than or 
equal to 8 mm. in diameter) low-density lesions in the right 
and left lobes of the liver.  They were too small to 
accurately characterize by CT scanning, but were considered 
to possibly represent cysts.  

At an April 2002 examination for VA purposes, the veteran 
reported that he had had an intestinal disease of unknown 
duration.  He reported losing about 15 pounds in a two-month 
period.  He denied having any nausea but complained of 
diarrhea after drinking milk.  He denied any fistula, 
abdominal pain, or any condition requiring pads or absorbent 
materials.  No treatment thus far had been established for 
him.  Examination of the abdomen revealed no evidence of 
adenopathy bilaterally or any abdominal tenderness.  The 
liver was not palpable and there were no ascites.  

The examiner (who did not have access to the veteran's claim 
folder) concluded that there was no pathology to render a 
diagnosis concerning the veteran's complaints of right side 
pain.  However, a May 2002 MRI of the veteran's liver 
revealed five or six very small lesions (the largest 
measuring up to 8 mm.) in the anterior segment of the right 
lobe.  All of these demonstrated signal characteristics 
consistent with the presence of small cysts or hemangiomas.  
There were no lesions suspicious for the presence of a 
hepatoma.

In light of the medical records reflecting symptoms of right 
side pain in service and contemporary radiological evidence 
of lesions in the veteran's liver, a new VA examination is 
necessary to obtain a medical opinion concerning the etiology 
of any current abdominal condition.  



Service connection for bilateral hearing loss

At his March 1965 entrance examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
x
45
LEFT
0
0
5
x
45

At his June 1967 separation examination, pure tone thresholds 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
x
45
LEFT
5
5
10
x
35

Following a March 2001 VA outpatient audiology visit, the 
veteran was assessed as having sensorineural hearing loss in 
both ears (the degree to which each ear is affected is 
somewhat unclear in this report).  In any case, the veteran 
should undergo an examination for VA purposes to determine 
the nature and etiology of any bilateral hearing loss.  

Service connection for sinusitis  

At the March 1965 preinduction examination, the veteran 
denied any history of sinusitis, and his sinuses were found 
to be normal.  He was treated for sinus congestion in June 
1967.  At his June 1967 separation examination, his sinuses 
were normal.  

As stated above, private outpatient records reflect that the 
veteran sought outpatient treatment in October 1994 for a 
sore throat and a stuffy nose.  He was assessed as having 
sinobronchitis.  He was again treated in a private outpatient 
setting for assessed sinobronchitis in March 1995, October 
1995, May 1996, December 1996, September 1997, and December 
1998. 

At the April 2002 examination for VA purposes, he reported 
having severe sinus problems.  A paranasal sinus x-ray 
revealed mild haziness which, according to the radiologist, 
might have reflected mucoperiosteal thickening of the right 
frontal sinus.  He was diagnosed as having right frontal 
sinusitis.  However, the examiner did not opine as to whether 
this condition was first manifested during the veteran's 
period of active duty.  A new examination is therefore 
necessary.  

Service connection for a right thumb disability

No symptoms or conditions of the right thumb were noted at 
the March 1965 preinduction examination.  In June 1966 the 
veteran sought treatment for pain at the base of his right 
hand.  The impression was contusion of the base of the right 
thumb.  Several days later, his hand was noted to be doing 
well.  At his June 1967 separation examination, no 
disabilities were noted concerning the veteran's right thumb.  

An April 2002 x-ray of the right thumb revealed no acute 
fracture or dislocation.  Bone mineralization was within 
normal limits.  There were no radiopaque foreign bodies seen 
within the soft tissues.  However, at the April 2002 
examination for VA purposes, the veteran was diagnosed as 
having "status post right hand injury with mild to moderate 
findings."  Yet the examiner did not opine as to whether 
this condition was first manifested during the veteran's 
period of active duty.  A new examination is therefore 
necessary.  

Initial compensable rating for pseudo folliculitis barbae

In December 2003, the veteran submitted medical records in 
support of his claim concerning pseudo folliculitis barbae, 
without waiving prior RO consideration of these documents.  
New evidence must be considered by the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the right is waived in writing.  
38 C.F.R. § 20.1304(c).  The veteran has not waived RO 
consideration of this evidence, and therefore these documents 
must be returned to the RO for its initial consideration.

The veteran most recently underwent a VA examination of his 
skin in April 2002.  By the time this case is returned to the 
Board following remand, the report of that examination will 
be too dated to be properly considered contemporaneous.  A 
new examination should therefore be conducted.  Before the 
examination is scheduled, updated private and VA treatment 
records should be obtained.  Since documentation from the 
Social Security Administration was last associated with the 
claims file in April 2002, any updated medical records from 
that agency should be obtained as well.

Accordingly, the Board REMANDS this case for the following:

1.  Contact the NARA and request that 
after action reports discussing the 864th 
Engr Bn in April 1966 be reviewed for any 
references about a vehicle transporting 
Vietnamese civilians in which a pregnant 
Vietnamese woman was apparently killed.  
Ask the NARA to either provide a copy of 
the pertinent after action reports or 
confirm in writing that the said reports 
either do not exist or do not contain any 
such references.  

2.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any psychiatric disorder.  
The examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
skin symptoms since June 2002 (the last 
time VA records were formally obtained by 
the RO).  Provide him with release forms 
and ask him to sign and return a copy for 
each health care provider identified, and 
for whose treatment records are not 
already contained within the claims file.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.  Also, inform the veteran 
that adjudication of his claim will 
continue without these records unless he 
is able to submit them.  Allow an 
appropriate period for response.

4.  Request from the Social Security 
Administration any medical records 
reflecting reassessment of the veteran 
since April 2002.  Once obtained, 
permanently associate all non-duplicative 
documents with the claims folder.

5.  Schedule a general examination for VA 
purposes.  The claims folder should be 
reviewed prior to the examination.  Any 
tests deemed necessary should be 
performed.  The following questions 
should be answered and the rationale for 
any medical opinions given should be 
discussed in detail:

a.  Does the veteran currently have 
any current disability of the right 
abdomen and/or liver?  If so, what 
is the diagnosis of said disability?  
If the veteran currently has a 
current disability of the right 
abdomen, is it at least as likely as 
not (i.e., probably of at least 50 
percent) that this disability first 
had its onset while he was on active 
duty and complaints note in July 
1966.   

b.  What is nature and severity of 
the veteran's service-connected 
pseudo folliculitis barbae?  If 
possible, take unretouched color 
photographs and have them associated 
with the claims folder (so as to aid 
in assessing the veteran's 
condition).

c.  Does the veteran currently have 
a sinus disability?  If so, is it at 
least as likely as not that this 
disability first had its onset while 
he was on active duty between 1965 
and 1967, and/or is the current 
disability linked to the complaints 
noted in June 1967.   

d.  Does the veteran currently have 
a right thumb disability?  If so, is 
it at least as likely as not  that 
this disability first had its onset 
while he was on active duty and/or 
is the current disability linked to 
complaints noted in June 1966.  If 
the veteran currently has a right 
thumb disability which includes 
arthritis, is it is at least as 
likely as not that this arthritis 
had its onset in service, or was 
manifested to a compensable degree 
within one year of the veteran's 
discharge?  

6.  Schedule a VA ear examination, to 
include audiological testing.  The claims 
folder must be reviewed.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

After the audiological testing is 
conducted, the ear examiner should 
review the veteran's medical records 
and offer an opinion as to any 
relationship between current hearing 
loss and service.  In doing so, the 
examiner should discuss the likely 
time of onset of the veteran's 
hearing loss and if existing at 
entrance into service, whether it 
had increased in severity by the 
time of the veteran's service 
discharge.  

7.  Thereafter, if the claims on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence associated with the 
claims file since the July 2003 statement 
of the case, and analysis of all 
pertinent laws, regulations, and 
diagnostic codes.  Allow an appropriate 
period of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes); M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



